DETAILED ACTION
An amendment was received and entered on 6/2/2022.
 	Claims 77-79 were canceled and claims 80-87 were added. 
Claims 1, 3-5, 7, 8, 10-13, 15-17, 19, 75, 76 and 80-87 are pending and under consideration.  Rejections and objections not reiterated are withdrawn. Applicant’s submission under 37 CFR 1.130(a) was sufficient to remove the Ota (2017) reference as prior art and to overcome the obviousness rejection of record in the action of 12/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 19(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62357606 and 62480189, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These applications fail to disclose or support administration of a sAC inhibitor to the eye as recited in instant claims 3, 7, 10, 12, 15, and do not support administration to a subject with albinism, vitiligo, Chediak-Higashi syndrome, Hermansky-Pudlak syndrome, piebaldism, Waardenburg syndrome, idiopathic guttate hypomelanosis, or progressive macular hypomelanosis as recited in claims 76 and/or 80-87. Regarding claim 16 and dependents, these applications do not support the concept of “treating a disease associated with decreased pigmentation in a subject” other than Parkinson’s disease. Therefore the effective filing date of these claims is considered to be 6/30/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, 10-13, 15, 19, 75, and 80-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 are indefinite in their recitation of “a subject with decreased melanin” and “a subject with decreased pigmentation”, respectively. The term “decreased” in claims 1 and 8 is a relative term which renders the claims indefinite. The term “decreased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Humans exist with a wide variety of pigmentation. A given human may be an individual with decreased pigmentation relative to someone with African, but the same human may be an individual with increased pigmentation relative to someone of norther European heritage. In the absence of a standard for comparison, one of skill cannot know what constitutes “decreased” melanin, and so cannot know the metes and bounds of the claims. In contrast, instant claim 16 refers to a subject with “a disease associated with decreased pigmentation”, where such diseases are well-known to those of skill in the art. In this context, the relative term “decreased” has sufficient context to be considered definite. This rejection could be overcome by deleting “with decreased melanin”  from claim 1 and deleting “decreased pigmentation” from claim 8. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 19, and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a symptom selected from decreased pigmentation of eye, skin, or hair follicle in a subject having a disease associated with decreased pigmentation, where the eye, skin, or hair follicle comprises melanin-producing melanocytes, by administering an inhibitor of soluble adenylyl cyclase to such a melanocyte of the subject to increase pigmentation in the eye, skin, or hair follicle of the subject, does not reasonably provide enablement for methods of providing therapeutic effects as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Instant claims 16, 17, 19, are drawn to methods of treating any disease associated in any way with decreased pigmentation in a subject with melanin-producing melanosomes by “administering a therapeutically effective amount of a soluble adenylyl cyclase (sAC) inhibitor to the subject thereby treating the disease by increasing pigmentation in the subject.” The claims embrace treating any symptom of said disease by increasing pigmentation in the subject regardless of whether or not there is any established nexus between pigmentation and the particular symptom. In view of the specification as filed, and claim 87, the claims embrace a wide variety of hypopigmentation-associated diseases, some of which have symptoms or defects that may not be directly connected to pigmentation. 
The specification as filed indicates that the basis of the invention is that inhibition of sAC can lead to an increase in melanocyte pH and a subsequent increase in the activity of tyrosinase which can be considered to catalyze the first step in the biosynthetic pathway(s) for melanins.  Thus inhibition of sAC can lead to increased melanin synthesis and increased pigmentation. However, there is no reason of record to believe that an increase in pigmentation will have any effect on symptoms of hypomelanin-related diseases other than the symptom of pigmentation.  It is known that mutations in  a variety of genes can cause loss of pigmentation, e.g. mutations in PAX3, SOX10, MITF, KIT, EDN3 or EDNRB.  While such mutations can lead to defects in melanin production, they are also pleiotropic and cause other issues that are, by definition, “associated” with the defect in melanin production. See e.g. Dessinioti (Experimental Dermatology, 18, 741–749, 2009) at page 744, left column, second paragraph, and Table 3 on page 747).  Diseases associated with decreased melanin can cause a variety of other defects, such as bleeding disorders, pulmonary fibrosis, immunodeficiency, neurological disorders, and developmental defects such as deafness and craniofacial abnormalities. In Waardenburg syndrome, deafness is associated with absence of neural-crest-derived melanocytes from the stria vascularis of the cochlea due to failure of melanoblasts to migrate or survive.  Dystopia canthorum (widely set eyes) and a broadening of the nasal root and synophrys are craniofacial abnormalities that can be associated with Waardenburg syndrome.  See Dessinioti pages 744-745. There is no reason of record to believe that an increase in pigmentation will reverse or alleviate established symptoms such as bleeding, pulmonary fibrosis, immunodeficiency, or neurological disorders, or deafness and craniofacial abnormalities that are due to developmental failures. Put simply there is no reason to believe that an increase in pigmentation will treat any symptom other than hypopigmentation. 
With regard to the treatment of Parkinson’s disease (PD), it is noted that the role of melanin in PD was unclear at the time the invention was filed.  For example, Xu et al (Biomolecules 2015, 5, 1122-1142) taught that neuromelanin (NM) may be a cause of PD.  The age-related accumulation NM can potentially result in increased oxidative stress and decreased transformation of toxic dopamine metabolic products into NM. Moreover, the accumulation of NM may induce the expression and aggregation of alpha synuclein, increasing toxic insults to NM containing substantia nigra neurons. NM that leaks from degenerating neurons may contribute to the degeneration of dopaminergic neurons in PD by activating microglia. Those toxic mechanisms cause the loss of vulnerable neurons, and once this cell loss reaches a certain level, the symptoms of PD develop with age-associated increase and aggregation in alpha-synuclein which causes neurotoxicity in PD.  See abstract and last paragraph on page 1123. Accordingly, it was highly unpredictable as to whether or not an increase pigmentation would result in a therapeutic effect in PD.
The specification provides working examples in which pharmacological inhibition of sAC results in a decrease in melanosome pH and an increase in melanin production in cells or organisms with functional pathways of melanin production. The specification provides no example of the treatment of any disease associated with a decrease in melanin, e.g. deafness, bleeding disorders, neurological disorders, pulmonary fibrosis, or deafness, etc. The specification provides no example of any therapeutic benefit in Parkinson’s disease, and no evidence that an increase in pigmentation of any cell can produce a therapeutic benefit in Parkinson’s disease.
In view of the breadth of the claims which read on the treatment of unlimited symptoms of any disease associated with decreased pigmentation, the lack of any reason of record to believe that an increase in pigmentation will treat any disease symptom other than hypopigmentation, and a lack of working examples demonstrating the treatment of any disease related to a decreased pigmentation, one of skill in the art could not use the invention commensurate in scope with the claims without undue experimentation.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered to the extent that they apply to the rejection above, but they are not persuasive.
Applicant asserts that the claimed “method need not address any other symptom of the disease to be considered a treatment for the disease” and that “[n]othing in the specification or the ordinary use of the term "treatment" in the art implies that all symptoms of a given disease are treated; only that some symptom (or underlying cause or mechanism) is alleviated in some manner and to some degree.”  This argument is unpersuasive.  The claims must be given their broadest reasonable interpretation in view of the specification.  However, the specification provides no definition for the term “treatment” and the definition for “therapeutically effective amount” at paragraph [0063] in includes an amount effective “to achieve a desired result” and “treat a disease associated with decreased melanin”. Thus the scope of the claims reasonably includes treatment of any symptom of such diseases. The specification does not enable that full scope of the claims for the reasons set forth in the rejection. Applicant has not addressed those reasons, therefore the rejection is maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635